DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 12/19/2019.  

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 30-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (U.S. Pub. 20120236736).

 claim 30 Frank disclose a method of reducing interference with an adjacent channel, the method comprising para. 18, “a victim UE optionally storing a high-low interference pattern based on a time-dependent configuration (including a time and frequency dependent configuration) of a potentially interfering second transceiver on an adjacent frequency band”: 
determining, by a base station associated with a first cell, an uplink/downlink configuration for one or more slots of an adjacent channel of a neighbor cell, the adjacent channel being adjacent in frequency or frequency band to a first channel used by the base station for uplink transmissions for the first cell para. 19, “relay information to the victim UE's base station scheduler so that the scheduler can mitigate the interference by avoiding the assignment of radio resources to the victim UE that are projected to overlap in time and/or adjacent frequency with the aggressor UE's uplink radio resources”; 
receiving, by the base station from a user device associated with the first cell, a measurement report indicating whether or not the user device can detect uplink signals from one or more neighbor user devices associated with the neighbor cell on one or more uplink slots of the adjacent channel of the neighbor cell para. 19, “a system on an adjacent frequency band having a time-dependent configuration allows a victim UE to measure interference from a proximal adjacent carrier system TDD aggressor UE and relay information to the victim UE's base station scheduler”; 
determining, by the base station based on the uplink/downlink configuration determined by the base station, slots of the adjacent channel where there are no downlink signals transmitted for the adjacent channel para. 39, “The report by the victim UE 282 regarding the configuration of the aggressor UE 281 may include configuration information regarding the base station 220 serving the aggressor UE 281, such as downlink-uplink sub-frame configuration possibly including time and/or frequency dimensions, control channel configuration, or other variables. The report may include statistics on the interference received from the aggressor UE 281, including time and frequency statistics and patterns, power levels, or signal-to-noise ratios, etc.”; 
scheduling, by the base station, the user device for uplink transmission on resources of the first channel during the one or more slots of the adjacent channel where there are no downlink signals transmitted for the adjacent channel of the neighbor cell para. 39, “The report by the victim UE 282 regarding the configuration of the aggressor UE 281 may include configuration information regarding the base station 220 serving the aggressor UE 281, such as downlink-uplink sub-frame configuration possibly including time and/or frequency dimensions, control channel configuration, or other variables”; para. 51, “The victim UE 282 could then report back to its base station 210 not only the proximal presence of an interfering UE 281 but also (for the purpose of scheduling) the observed configuration of the aggressor network and/or the victim UE's suggested configuration for the CSI.sub.A-CSI.sub.B reporting partition”; and 
scheduling, by the base station, the user device for uplink transmission on resources of the first channel during one or more downlink slots of the adjacent channel if the measurement report from the user device indicates that the user device cannot detect uplink signals from one or more neighbor user devices associated with the neighbor cell on one or more uplink slots of the adjacent channel of the neighbor cell para. 95, “The victim UE 282 then transmits 550 a report regarding the high-low interference pattern to its serving base station 210. The report may take several forms. For example, the report may include only the low interference level 553. This could be in the form of a SNR or SINR value, a BER, FER, or BLER value, an index value pointing to a particular interference level, and/or a CSI.sub.B 343 value. The report may indicate the timing (or periodicity) and duration of that low interference level. Alternately, or in addition, the report may include a high interference level 555 and/or the timing (or periodicity) and duration of that high interference level.”.
Regarding claim 31 Frank disclose wherein the measurement report received from the user device is based on user device signal measurements of one or more uplink slots of the adjacent channel, wherein uplink slots of the adjacent channel are indicated based on 3Docket No. NC102861-US-PCTuplink/downlink configuration of the adjacent channel that is either detected by the user device or sent by the base station to the user device para. 39, “The report by the victim UE 282 regarding the configuration of the aggressor UE 281 may include configuration information regarding the base station 220 serving the aggressor UE 281, such as downlink-uplink sub-frame configuration possibly including time and/or frequency dimensions, control channel configuration, or other variables. The report may include statistics on the interference .  
Regarding claim 32 Frank disclose wherein the scheduling, by the base station, the user device for uplink transmission on resources of the first channel during the one or more slots of the adjacent channel where there are no downlink signals transmitted for the adjacent channel of the neighbor cell comprises: scheduling, by the base station, the user device for uplink transmission on resources of the first channel during one or more uplink slots of the adjacent channel para. 73, “FIG. 5 shows an example flow diagram 500 for a method for multi-radio coexistence at a victim transceiver, such as UE 282 in FIG. 2, when an aggressor UE 281 may be proximal and intermittently transmitting on an adjacent channel” 
Regarding claim 33 Frank disclose wherein the first channel comprises at least one of the following: a supplementary uplink channel used by the base station for uplink transmissions for the first cell; and a time-division duplex (TDD) channel with dynamic uplink/downlink allocations para. 19, “a method and apparatus for multi-radio coexistence with a system on an adjacent frequency band having a time-dependent configuration allows a victim UE to measure interference from a proximal adjacent carrier system TDD aggressor UE and relay information to the victim UE's base station scheduler so that the scheduler can mitigate the interference by avoiding the assignment of radio resources to the victim UE that are projected to overlap in time and/or adjacent frequency with the aggressor UE's uplink radio resources”.  
 claim 34 Frank disclose wherein the determining an uplink/downlink configuration for one or more slots of an adjacent channel of a neighbor cell comprises: determining, for one or more slots of the adjacent channel of the neighbor cell, whether the slot is an uplink slot or a downlink slot para. 39, “The report by the victim UE 282 regarding the configuration of the aggressor UE 281 may include configuration information regarding the base station 220 serving the aggressor UE 281, such as downlink-uplink sub-frame configuration possibly including time and/or frequency dimensions, control channel configuration, or other variables. The report may include statistics on the interference received from the aggressor UE 281, including time and frequency statistics and patterns, power levels, or signal-to-noise ratios, etc.”.  
Regarding claim 36 Frank disclose wherein the determining an uplink/downlink configuration for one or more slots of the adjacent channel of the neighbor cell comprises:  4Docket No. NC102861-US-PCT Customer No. 73658receiving by the base station from the user device, a measurement report including uplink/downlink information with respect to the adjacent channel of the neighbor cell para. 39, “The report by the victim UE 282 regarding the configuration of the aggressor UE 281 may include configuration information regarding the base station 220 serving the aggressor UE 281, such as downlink-uplink sub-frame configuration possibly including time and/or frequency dimensions, control channel configuration, or other variables”.  
Regarding claim 37 Frank disclose further comprising: sending, by the base station to the user device associated with the first cell, information indicating the uplink/downlink configuration for one or more slots of the adjacent channel para. 51, “The victim UE 282 could then report back to its base station 210 not only the proximal presence of an interfering UE 281 but also (for the purpose of scheduling) the observed configuration of the aggressor network and/or the victim UE's suggested configuration for the CSI.sub.A-CSI.sub.B reporting partition”.  
Regarding claim 38 Frank disclose wherein the first cell and the first channel are part of a first network for a first wireless operator, and the neighbor cell is part of a second network for a second wireless operator that is different from the first wireless operator para. 41, “the relative timing of the FDD and TDD frame structures observed by the victim UE 282 may be different due to non-collocated cells in each network and due to timing advance of the TDD device”.  
Regarding claim 39 Frank disclose an apparatus comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to perform a method of claim 30 para. 109, “The UE 700 includes a battery 710 or other portable power source, a controller 720 for controlling the various components of the UE 700, and a memory 730 for storing programs and data for the UE 700”.
Regarding claims 40-42 the limitations of claims 40-42, respectively are rejected in the same manner as analyzed above with respect to claim 30-32, respectively.
Regarding claim 43 Frank disclose further comprising: receiving, by the user device from the base station, either an uplink grant or an uplink configuration for a semi-static resource allocation, indicating resources of the first channel for uplink transmission during one or more downlink slots of the adjacent channel of the neighbor cell para. 105, “If semi-statically configured, the aggressor UE's network can communicate the aggressor UE transmit schedule to the victim network over an S1 or X2 backhaul (which the victim UE's network can then relay to the victim UE, in turn, over signaling through the victim UE's serving eNB)”.
Regarding claims 45-47 the limitations of claims 45-47, respectively are rejected in the same manner as analyzed above with respect to claim 33 and 38-39, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (U.S. Pub. 20120236736) in view of Wang et al. (U.S. Pub. 20100331007). 

Regarding claim 35 Frank does not specifically disclose wherein the determining an uplink/downlink configuration for one or more slots of the adjacent channel of the neighbor cell comprises: detecting, by the base station associated with the first cell, signals transmitted for the adjacent channel of the neighbor cell; and determining, by the base station based on the detecting, an uplink/downlink configuration for one or more slots of the adjacent channel of the neighbor cell. However Wang teach, para. 60, “It should be noted that the serving base station of the local cell can detect the interference channels of multiple adjacent cells corresponding to each edge channel of the local cell and obtain the strongest interference channel. This is common knowledge to those skilled in the art”.  
Frank and Wang are analogous because they pertain to the field of wireless data communication and, more specifically, to scheduling and configuration parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in the system of Frank to be able to accurately determine the available resources on the channel to schedule transmission/reception to the terminal. The motivation for doing so would have been to avoid interference and the assignment of radio resources 
Regarding claim 44 the limitations of claim 44 are rejected in the same manner as analyzed above with respect to claim 35.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471